Citation Nr: 1241748	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  08-13 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to an initial compensable rating for left ear hearing loss.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease and arthritis, status post fusion, C4-5 and C6-7.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to March 1961 and from April 1962 to July 1972.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  This case was remanded by the Board in July 2010 and July 2011 for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial rating in excess of 10 percent for degenerative disc disease and arthritis, status post fusion, C4-5 and C6-7, is addressed in the Remand portion of the decision below and are remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed left knee disorder is not related to military service.

2.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed right knee disorder is not related to military service.

3.  The medical evidence of record shows that the Veteran's service-connected left ear hearing loss is manifested by, at most, Level II hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  A right knee disorder was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  The criteria for an initial compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In March 2006 and November 2006 the Veteran was provided notice of the information and evidence needed to substantiate the claims on appeal, and the respective allocation of responsibilities between himself and VA.  The November 2006 letter also provided notice of the information and evidence needed to establish a disability rating and effective date for the disabilities on appeal.  All of the Veteran's claims decided herein were readjudicated following the dispatch of those letters.  Accordingly, the duty to notify has been satisfied.

With respect to the initial increased rating claim pertaining to left ear hearing loss, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the Board finds that the Veteran's claim has been substantiated, additional notice is not required.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's in-service treatment records, VA treatment records, and private records from the Cleveland Clinic were obtained.  The Veteran has not authorized the release of any additional, unobtained, relevant, available evidence.  The Veteran was also afforded adequate VA examinations in connection with the claims decided herein.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds that VA has complied, to the extent required, with the duty to assist requirements.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)-(e) (2012).  The Board also finds that there has been substantial compliance with its July 2011 remand instructions.  On remand, VA obtained additional VA and private treatment records and adequate VA examinations were accomplished.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

With respect to the April 2010 Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and information was obtained concerning the Veteran's contentions and treatment history.  Following the hearing, the case was remanded in order to obtain additional private and VA treatment records and to afford the Veteran VA examinations.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder dating from September 2011 to August 2011.  Although the supplemental statement of the case issued in September 2012, it is not clear that these records were reviewed.  Nevertheless, if they were not, the Board finds that they are not pertinent to the issues decided herein and thus a remand or waiver of agency of original jurisdiction review is not required.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2012).  The reason for this is that the evidence is not pertinent to whether there is a nexus between current disorders of the knees and service or whether a higher evaluation for left ear hearing loss is warranted.  While the Veteran did have his left hearing aid checked in January 2012, the fact that the Veteran uses a hearing aid for his left ear hearing loss was already of record.  

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2012).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The appeal of the Veteran's hearing loss claim is based on the assignment of initial evaluations following an initial award of service connection for left ear hearing loss.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial ratings were assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial ratings, staged ratings may be assigned for separate periods of time.  Id.

Service connection for left ear hearing loss was granted by a July 2006 rating decision and a noncompensable rating was assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective February 14, 2006.

The severity of hearing loss is determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2012).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  The evaluations derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  If impaired hearing is service-connected in only one ear, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of Level I.  38 C.F.R. § 4.85.

A February 2006 private audiological examination was conducted and puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
15
25
65
75

Speech discrimination testing was 92 percent in the left ear.  It was not shown that the speech discrimination testing was accomplished using the Maryland CNC Test, however, the Board will resolve doubt on this point in the Veteran's favor.  The average puretone threshold for these frequencies is 45 decibels.

A December 2006 VA audiological examination was conducted and puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
15
30
65
80

The average puretone threshold was shown as 47.5 decibels in the left ear.  Using the Maryland CNC word list, speech recognition was 88 percent in the left ear.  The Veteran reported experiencing the greatest difficult with hearing speech, especially in background noise.  The examination was adequate as it was based on an audiological evaluation and as sufficient information was provided so the Board can render an informed determination.  

A March 2010 private audiological examination was conducted and puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
20
40
80
85

Speech discrimination testing was 92 percent in the left ear.  It was not shown that the speech discrimination testing was accomplished using the Maryland CNC Test.  The average puretone threshold for these frequencies is 56.25 decibels.

A June 2010 VA audiological examination was conducted.  The Veteran submitted a copy of the audiogram results.  The puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
20
40
70
90

The average puretone threshold for these frequencies is 55 decibels.  Speech discrimination testing was "excellent" in the left ear.  The results indicate that the CIDW-22 word list was used rather than the Maryland CNC, accordingly, the result cannot be used for rating purposes.  See 38 C.F.R. §§ 4.85(a), 4.86 (2012).  While Table VIA is not for application, the Board notes that even if it were, Level III hearing loss is manifested, which is noncompensable.  The examiner stated that the Veteran had significant functional impairment in communication during activities of daily living.  

A December 2010 VA audiological examination was conducted and puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
20
45
75
85

The average puretone threshold was shown as 56.25 decibels in the left ear.  Using the Maryland CNC word list, speech recognition was 92 percent in the left ear.  The Veteran's hearing loss was reported to have no significant effects on the Veteran's occupation and no effects on his usual daily activities.  The examination was adequate as it was based on an audiological evaluation and as sufficient information was provided so the Board can render an informed determination.  

Applying the February 2006 results to the Schedule, and providing the benefit of the doubt to the Veteran that the speech recognition scores were accomplished using the Maryland CNC test, reveals a numeric designation of Level I in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying the December 2006 results to the Schedule reveals a numeric designation of Level II in the left ear.  See Id.  Applying the March 2010 results to the Schedule, and providing the benefit of the doubt to the Veteran that the speech recognition scores were accomplished using the Maryland CNC test, reveals a numeric designation of Level I in the left ear.  See Id.  Applying the December 2010 results to the Schedule reveals a numeric designation of Level I in the left ear.  See Id.  Applying all of these findings to 38 C.F.R. § 4.85, Table VII of the Schedule results in a noncompensable evaluation for left ear hearing loss under Diagnostic Code 6100.

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, the Veteran's test results do not demonstrate either (1) a puretone threshold of 55 decibels or more in all four frequencies in the left ear, or (2) a puretone threshold of 70 decibels or more at 2,000 Hertz in the left ear.  Thus, the Veteran is not entitled to consideration under C.F.R. § 4.86 for exceptional patterns of hearing impairment for his left ear hearing loss at any point during the period on appeal.

Disability ratings for hearing impairment are derived by a mechanical application of the Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Thus, based on the current audiometric findings, a compensable rating for left ear hearing loss is not warranted.

With regard to the functional effects of the Veteran's bilateral hearing loss, the December 2006 VA audiological examination report stated that the Veteran had the greatest difficulty with hearing speech, especially in background noise.  The June 2010 VA audiological examination stated that the Veteran had significant functional impairment in communication during activities of daily living.  The December 2010 VA audiological examination reported that the Veteran's hearing loss had no significant effects on his occupation and no effects on his usual daily activities.  Martinak v. Nicholson, 21 Vet. App. 447 (2010).  The Veteran's wife submitted a statement dated in December 2006 which indicates that she must repeat things three or more times before her husband understands what she is saying.  She also provided testimony to that effect.  The Veteran testified that he received hearing aids and obtained checkups at the Cleveland Clinic.  Their statements are competent evidence concerning the Veteran's difficulty hearing and they are also credible and probative.  

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  However, as the assigned rating compensates the degree of impairment shown since the date of the grant of service connection for left ear hearing loss, there is no basis for staged ratings with respect to this claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular rating is adequate, and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for left ear hearing loss inadequate.  The Veteran's left ear hearing loss was rated under 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran and his wife reported difficulty hearing, which impacted his ability to communicate.  The Veteran's bilateral hearing loss is manifested by, at most, Level II hearing loss in the left ear.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the schedular criteria for hearing loss.  A rating in excess of the currently assigned rating is provided for certain manifestations of hearing loss, but the medical evidence shows that those manifestations are not present in this case.  The criteria for a noncompensable rating for the Veteran's left ear hearing loss more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).

It is noted that the issue of a total disability rating based on individual unemployability due to service-connected disability was denied by way of a May 2011 rating decision.  The issue has not since been raised and is therefore not before the Board at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In reaching this decision, the Board finds that the preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records demonstrate that he was treated for a torn ligament in the leg in February 1961 and complained of occasional aches in both legs in April 1969, but are negative for any complaints or diagnosis of a knee disorder.  The Veteran specifically denied having, or ever having had, arthritis or rheumatism; bone, joint, or other deformity; and trick or locked knee in March 1969.  Subsequent service medical examination reports dated in March 1969, December 1970, September 1971, March 1972, and June 1972 stated that, on clinical evaluation, the Veteran's lower extremities were normal.

In a July 2010 VA outpatient medical report, the Veteran complained of bilateral knee pain and reported difficulty with climbing stairs.  After physical examination, the assessment was knee arthralgia, and magnetic resonance imaging (MRI) was ordered.  The medical evidence of record shows that a bilateral knee disorder has been consistently diagnosed since July 2010.

In an August 2010 VA joints examination report, the Veteran stated that he had injured both of his knees in 1969 during training in military service.  He reported being treated for knee pain in-service and subsequently experiencing recurrent bilateral knee pain.  After physical examination, the diagnosis was degenerative arthritis of both knees.  The examiner opined that the Veteran's bilateral knee disorder was less likely as not caused by or a result of an injury during active service.  The rationale was that there was no evidence of trauma to the knees at any time during military service, or evidence of any recurrent bilateral knee joint symptoms.  The examination was adequate as it was based on a review of the history, a physical examination and as an opinion with rationale was provided such that the Board can render an informed determination.  

An August 2010 VA orthopedic surgery report stated that, after physical, x-ray, and MRI examination, the diagnosis was "early" arthritis with degeneration of the knee and chondromalacia of the patella.

The preponderance of the evidence of record shows that the Veteran's currently diagnosed bilateral knee disorder is not related to military service.  The Veteran's service treatment records are negative for any diagnosis of a knee disorder.  While the Veteran has a current diagnosis of a bilateral knee disorder, there is no evidence of record that such a diagnosis existed prior to July 2010, approximately 38 years after separation from military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Furthermore, there is no medical evidence of record which relates the Veteran's currently diagnosed bilateral knee disorder to military service.  The only medical evidence of record which comments on any relationship between the Veteran's currently diagnosed bilateral knee disorder and military service is the August 2010 VA joints examination report.  That report stated that the Veteran's currently diagnosed bilateral knee disorder was not likely related to military service.  The August 2010 examination was adequate for VA purposes, and is therefore entitled to probative weight as it provided an opinion, with a rationale, following a review of the relevant evidence and a physical examination of the Veteran.  In addition, the August 2010 VA orthopedic surgery report characterized the Veteran's bilateral knee arthritis as "early."  Such a description is not indicative of a disorder which began nearly 40 years earlier.

The Veteran testified that he did not have problems with either knee before entering the military.  He could not remember how he injured his ligament in service.  He believed that current disability of both knees was due to his Survival, Escape, Resistance and Eversion training in the military.  He injured his knees during such training when he fell on them and his knees would look like basketballs.  He was also struck in the knees with a fire hose with sand in it as part of the training.  He did not report the injuries because he did not want to be kicked out of the training program.  He indicated that his current treatment was at the Cleveland Clinic.  

Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  The Veteran is competent to provide evidence that he experienced bilateral knee pain during service.  Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, the Veteran as a lay person is not competent to provide an etiological opinion for his currently diagnosed bilateral knee disorder as that is a matter that is beyond the capability of a lay person to observe.  Even if he were competent to provide such an opinion and the Board found his assertions credible and probative, his assertions are outweighed by the more probative medical opinion.  The examiner based the opinion on an examination, a review of the history, and a review of the evidence of record, and then provided an opinion supported by rationale.  The Veteran asserted his knee pain began following an injury during military service, but did not address the significance of five separate in-service medical reports dated in 1969, the year of the claimed injury, and afterwards, which found that the Veteran's legs were normal.  Accordingly, the medical opinion outweighs the lay statements.  There is no other evidence of record that otherwise relates the Veteran's currently diagnosed bilateral knee disorder to military service.  As such, service connection for a bilateral knee disorder is not warranted.

In addition, as a chronic disorder of the knees was not present in service, the Board has considered whether continuity of symptomatology is shown.  In this regard, the March 1972 and June 1972 examinations found that the lower extremities were normal.  The Veteran is competent to report that he experienced knee injuries in service and his testimony and statements in that regard are also credible and probative.  However, while the Veteran has asserted that current disability of the knees is related to service, continuity of symptomatology is not shown as the June 1972 examination found that his lower extremities were normal.  This is highly probative evidence against the claim.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

An initial compensable rating for left ear hearing loss is denied.


REMAND

With respect to the Veteran's claim of entitlement to an initial rating in excess of 10 percent for degenerative disc disease and arthritis, status post fusion, C4-5 and C6-7, the Veteran was provided with a VA spine examination report in August 2010.  This report stated that the Veteran experienced was muscle spasm, localized tenderness, or guarding which was severe enough to be responsible for an abnormal gait or abnormal spinal contour.  However, the same report stated that, on physical examination, the Veteran's gait was normal and there were no abnormal spinal curvatures.  As such, the report is confusing and contradictory, and a clarification is required to determine whether the Veteran's cervical spine disorder was manifested by muscle spasm, localized tenderness, or guarding which was severe enough to be responsible for an abnormal gait or abnormal spinal contour.  In addition, there are multiple medical reports of record which indicate that the Veteran may experience upper extremity radiculopathy which is related to his service-connected cervical spine disability.  Accordingly, an examination should be provided to determine whether the Veteran currently experiences any neurological manifestations of his cervical spine disorder.  38 C.F.R. § 3.159(c)(4) (2012).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all non-VA health care providers who have treated or examined him for his cervical spine disorder since November 2011, which may include the Cleveland Clinic.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of any pertinent private treatment records identified by him which have not been previously secured.  The Veteran may also submit the records himself.

If, after making reasonable efforts to records, the records are not obtained, notify the Veteran and (a) identify the specific records unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain all pertinent VA records dating from August 2012.  If there are no such records, this should be documented in the claims file.

3. Contact the examiner who conducted the August 2010 VA spine examination report and request that he clarify his statement that the Veteran experienced muscle spasm, localized tenderness, or guarding which was severe enough to be responsible for an abnormal gait or abnormal spinal contour, in light of his findings that the Veteran's gait was normal and there were no abnormal spinal curvatures.  The examiner must provide a complete rationale for all opinions.

4. Then, schedule the Veteran for a VA spine examination.  The examiner should review the Veteran's VA claims folder and indicate in the examination report that this was accomplished.  Any appropriate evaluations, studies, and testing deemed necessary by the examiners should be conducted at those times, and included in the examination reports.

The examiner should conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups. 

The examiner must also state whether the Veteran has muscle spasms, guarding, or localized tenderness.  If the Veteran has muscle spasms and/or guarding, the examiner should also indicate whether it results in an abnormal gait or spinal contour.

In addition, the examiner should indicate whether there are any incapacitating episodes.  

The examiner should also indicate whether there are any neurologic abnormalities associated with the Veteran's service-connected cervical spine disability, including, but not limited to, upper extremity radiculopathy.  In this regard, symptomatology has been shown during the pendency of this claim that must be addressed by the examiner even if the findings on examination are normal.  In this regard, the examiner's attention is directed to: (1) an April 2010 VA medical record showing diagnosis of NIDDM with mild peripheral neuropathy, (2) a March 2010 Cleveland Clinic record reflecting a diagnosis of radicular syndrome of the upper limbs, and (3) a June 2011 VA medical record showing a diagnosis of cervical spine canal stenosis - neuropathy of the right arm/hand.  If any neurological disability is attributable to factors unrelated to the Veteran's service-connected cervical spine disability, the examiner should specifically so state.  

The examiner must provide a complete rationale for all opinions.

5. Following completion of the above development and the completion of any other development deemed warranted, readjudicate the claims.  Thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


